DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s filing on 11/10/2020. Claims 1–9 are pending and are examined below.

Priority
Acknowledgement is made of Applicant’s claim of foreign priority to JP2019204247A, filed on 11/11/2019

Claim Objections
Claims 1 and 3 are objected to because of claim informalities.
	As to claim 1, claim element “configure” appears to be a grammatical typo. Instead, the claim element appears that it should rather read “configured.” 
As to claim 3, claim element “the profitable energy” lacks antecedent basis.
Appropriate correction is required. 

Claim Rejections—35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–9 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. 
	As to claim 1, claim element “profits a manager” is vague and indefinite. Namely, it is unclear what profiting entails. For example, profiting can mean that a manager receives financial profits. On another hand, profiting can mean that a manager receives a benefit, such as a charged vehicle. Indeed, there is no definition of profiting in Applicant’s Disclosure. At most, profitable information is defined as “service information, such as a coupon or an advertisement, that promotes sales if the leading vehicle is a commercial vehicle,” but there is no explicit discussion on how profitable information generates profit for the manager. See Specification (PGPUB), ¶ 62. Therefore, it is unclear what is being claimed in light of Applicant’s original disclosure.
	Examiner notes that claims 2–9 depend on claim 1. Accordingly, claims 1–9 are rejected under 35 U.S.C. § 112(b).
	As to claims 2 and 3, claim element “receives consideration” is vague and indefinite. Namely, it is unclear what consideration means in this context. Indeed, the Specification does not define consideration, and it only discusses that a manager may “receive consideration” for transmitting service information and that more consideration may be received as service information is supplied to more vehicles. See Specification (PGPUB), ¶¶ 49, 59. Given this context, it is unclear whether consideration means acknowledgement for completing a task, a status that prioritizes considering the vehicle for future transmissions of profitable information, or some sort of benefit (e.g., financial profit). Therefore, it is unclear what is being claimed in light of Applicant’s original disclosure.
	Appropriate correction is required.


Claim Rejection(s)—35 U.S.C § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Cho et al. (US20190268743A1; from here on referred to as Cho). 

As to claim 1, Cho discloses a processor comprising hardware (Processing systems 903. See at least ¶¶ 177–178, FIG. 9.), the processor being configured to:
	control a leading vehicle in a platoon formed by a plurality of vehicles to supply profitable information that profits a manger who manages the leading vehicle, the plurality of vehicles communicating with each other to form the platoon (“The connected vehicle is further configured to receive the command [for reproducing one or more advertisements] … and other related data including visual and/or audio advertisement contents relating to the type of advertisement commanded for reproduction on the connected vehicle [i.e., the command for reproducing one or more advertisements and advertisement contents are both, individually or combined, analogous to profitable information]. See at least ¶ 161, FIG. 5A. One or more of advertisement vehicles (or connected vehicles) … may also act as a server or a master [i.e., a leading vehicle of a group of connected vehicles—i.e., a platoon—may supply profitable information].” See at least ¶ 292.). 

As to claim 2, Cho discloses wherein the profitable information is information about a service supplied to a person in the following vehicle, and the manager or the person who requests the travel receives consideration for the service (“At S513, after successful execution of one or more advertisement events, the connected vehicle (and/or the driver of the connected vehicle) receives a notification of award of reward(s) for participation [i.e., notification of award of reward(s) for participation is analogous to consideration for the service].” See at least ¶ 163, FIG. 5A.).

As to claim 6, Cho discloses wherein the controller is provided in the leading vehicle (“One or more of advertisement vehicles (or connected vehicles) … may also act as a server or a master [i.e., a leading vehicle of a group of connected vehicles may supply profitable information].” See at least ¶ 292. See also at least FIGS. 11A–C, 13–15, 17–22, which showcase that the connected vehicles are in a parade and have a first vehicle which is a leading vehicle.).

As to claim 7, Cho discloses wherein the controller is configured to communicate with the plurality of vehicles (“The synchronization among the connected vehicles 1801 and 1803 may be obtained through vehicle-to-vehicle communications between the connected vehicles 1801 and 1803.” See at least ¶ 210, FIG. 1.). 

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Rejection of Claims 3, 8, and 9
Claims 3, 8, and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Cho in view of Fan et al. (US20180105054A1; from here on referred to as Fan).

As to claim 3, Cho fails to explicitly disclose wherein the profitable energy is energy supplied to the following vehicle such that the manager or the person who requests the travel receives consideration.
However, Fan teaches wherein the profitable energy is energy supplied to the following vehicle such that the manager or the person who requests the travel receives consideration (“After approval by vehicle 210, the rechargeable battery of vehicle 200 can be charged by energy wirelessly transferred from vehicle 210 [i.e., profitable energy is supplied to a following vehicle].” See at least ¶ 29, FIGS. 2A, B. “The charging may be stopped in response to the required amount of power indicated in the charging request has been charged [i.e., receiving the required amount of power indicated in the charging request is analogous to receiving consideration].” See at least ¶ 40). 
Cho discloses supply profitable information that profits a manger who manages a leading vehicle in a platoon. Fan teaches supplying profitable energy to a following vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cho and include the feature of: wherein the profitable energy is energy supplied to the following vehicle such that the manager or the person who requests the travel receives consideration—as taught by Fan—because it is a useful feature in the art. Power sharing in a platoon may enable a platoon to travel further distances and avoid needless stops to recharge. Accordingly, the incorporation of this feature enhances platooning.

As to claim 8, Cho fails to explicitly disclose wherein: 
	the energy is electrical energy, and
	the processor is configured to control vehicles in the platoon to perform supply and receipt of the electrical energy between the vehicles without contact.
	However, Fan teaches the energy is electrical energy (“The disclosure involves wireless electric power sharing between vehicles.” See at least Abstract.), and
the processor is configured to control vehicles in the platoon to perform supply and receipt of the electrical energy between the vehicles without contact (“The disclosure involves wireless electric power sharing between vehicles.” See at least Abstract, FIGS. 2A, B.).
Cho discloses supplying profitable information that profits a manger who manages a leading vehicle in a platoon. Fan teaches performing supply and receipt of the electrical energy between the vehicles without contact.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cho and include the feature of: the energy is electrical energy, and the processor is configured to control vehicles in the platoon to perform supply and receipt of the electrical energy between the vehicles without contact—as taught by Fan—because it is a useful feature in the art. Power sharing in a platoon may enable a platoon to travel further distances and avoid needless stops to recharge. Furthermore, the incorporation of wireless charging eliminates the need for complex mechanical systems for conducting wired charging, and the utility of the charging system is increased as the vehicle may be wirelessly charged from other vehicles or from roadside infrastructure. Accordingly, the incorporation of this feature enhances platooning.
As to claim 9, Cho fails to explicitly disclose wherein the processor is configured to calculate a charge based on an amount of the electrical energy supplied and received.
	However, Fan teaches wherein the processor is configured to calculate a charge based on an amount of the electrical energy supplied and received (“When the wireless power sharing is finished, as shown in FIG. 2B, the remaining capacity [i.e., a charge] of vehicle 200 is increased to 30% and the remaining capacity of vehicle 210 is decreased to 70%.” That is, the electrical charge of vehicles 200 and 210 are calculated based on the amount of electrical energy supplied and received. See at least ¶¶ 28–30; FIGS. 2A, 2B.).
	Cho discloses supplying profitable information that profits a manger who manages a leading vehicle in a platoon. Fan teaches calculating a charge based on an amount of the electrical energy supplied and received.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cho and include the feature of: wherein the processor is configured to calculate a charge based on an amount of the electrical energy supplied and received—as taught by Fan—because it is a well-known feature in the art. It is well-known in the art of wireless charging between two batteries that a supply battery’s charge will decrease by the amount it transfers to a receiving battery, and that a receiving battery’s charge will increase by the amount it receives from a supply battery. By incorporating this calculation, the charges of both batteries may be kept up-to-date and safe operation of the vehicles may be conducted. Accordingly, the incorporation of this feature enhances inter-vehicle wireless charging. 

Rejection of Claim 4
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Cho in view of Kousaridas et al. (US20200260318A1; from here on referred to as Kousaridas).

As to claim 4, Cho fails to explicitly disclose wherein the processor is configured to vary a quality of the supplied information in accordance with a distance between the following vehicle and a vehicle that travels in front of the following vehicle. 
However, Kousaridas teaches wherein the processor is configured to vary a quality of the supplied information in accordance with a distance between the following vehicle and a vehicle that travels in front of the following vehicle (“The network and vehicles/UEs can setup and dynamically modify the QoS bearers in a cooperative manner, considering network conditions and impact on driving behavior …. The higher the QoS that the network can provide the denser the platoon can be.” That is, the QoS varies in accordance with a distance between vehicles in a platoon. See at least ¶ 133). 
Cho discloses supplying profitable information that profits a manger who manages a leading vehicle in a platoon. Kousaridas teaches varying the quality of the supply of profitable information based on inter-vehicle distance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cho and include the feature of wherein the processor is configured to vary a quality of the supplied information in accordance with a distance between the following vehicle and a vehicle that travels in front of the following vehicle—as taught by Kousaridas—because it is a well-known feature in the art. Indeed, it is well-known in the art that signal quality can be more easily increased if the transmitter and receiver of the signal are closer in proximity. An ordinary artisan would have been motivated to vary the quality based on inter-vehicle distance as to ensure that signals are transmitted in both a time and computationally efficient manner. Accordingly, the incorporation of this feature enhances inter-vehicle communication of profitable information. 



Rejection of Claim 5
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Cho in view of Dawson et al. (US20100179878A1; from here on referred to as Dawson).

As to claim 5, Cho fails to explicitly disclose wherein the processor is configured to vary an amount of the supplied information in accordance with a length of time from entry of the following vehicle to which the information or the energy is supplied into the platoon.
However, Dawson teaches wherein the processor is configured to vary an amount of the supplied information in accordance with a length of time (“Processor portion may instruct display portion 116 to display the advertisement for only the amount of time the driver of the target vehicle will be likely able to view display portion 116.” That is, the amount of supplied information is varied in accordance with a length of time that a following vehicle is able to receive profitable information. See at least ¶ 45.). 
Cho discloses supplying profitable information that profits a manger who manages a leading vehicle in a platoon. Dawson teaches varying an amount of the supplied information in accordance with a length of time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cho and include the feature of: wherein the processor is configured to vary an amount of the supplied information in accordance with a length of time—as taught by Dawson—because it is a useful feature in the art. When a following vehicle enters a platoon, it may only do so for a certain length of time. A skilled artisan may observe that it is more effective to provide the following vehicle with profitable information that fits within said length of time, as providing profitable information (e.g., an advertisement) that exceeds such a length of time would likely result in an unsuccessful operation. That is, an operator may find that it is imperative to provide the following vehicle a complete portion of profitable information as to, for example, display a full-length advertisement in accordance with the length of time. Accordingly, the incorporation of this feature enhances inter-vehicle communication of profitable information.
The combination of Cho and Dawson fails to explicitly disclose varying an amount of the supplied information in accordance with a length of time from entry of the following vehicle to which the information is supplied into the platoon.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cho and Dawson to include this feature. As mentioned above, Cho discloses the supply of profitable information from vehicles in a platoon to each other, and Dawson teaches varying an amount of supplied information in accordance with a length of time. A person of ordinary skill in the art would have been motivated to begin the length of time from the entry of a following vehicle into the platoon, as it is at that specific point where the following vehicle connects with the other vehicles of the platoon (e.g., the leading vehicle) and is available to receive profitable information. It is important to note that the following vehicle would presumably not be able to receive information before entering the platoon, and that the following vehicle would not be able to receive more or longer amounts of profitable information if the length of time begins after the entry into the platoon. Hence, to start the length of time at the point of entry would maximize the amount of profitable information that the following vehicle would be able to receive. Therefore, a person of ordinary skill in the art would have found it obvious to start the length of time at the point of entry of the following vehicle to which information is supplied into the platoon. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.C.G./Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668